--------------------------------------------------------------------------------

Exhibit 10.2
 
EXECUTION COPY


AMENDMENT NO. 3


 This AMENDMENT NO. 3 (this “Amendment”), dated as of April 29, 2011, is entered
into by and among South Jersey Industries, Inc. (“Borrower”), the Lenders
signatory hereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as a Lender, as
Issuing Lender (in such capacity, the “Issuing Lender”), and as Administrative
Agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, Borrower, the Lenders, the Issuing Lender and the Administrative Agent
have entered into that certain Letter of Credit Reimbursement Agreement dated as
of December 20, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Reimbursement Agreement”);


WHEREAS, Borrower has requested that the Issuing Lender and the Administrative
Agent amend the Reimbursement Agreement in certain respects, and the
Administrative Agent and the Issuing Lender have agreed to such amendment; and


WHEREAS, the parties hereto desire to amend the Reimbursement Agreement as set
forth below;


NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:


Section 1.1           Defined Terms.  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the
Reimbursement Agreement.


Section 1.2           Amendments to the Reimbursement Agreement.  Subject to the
satisfaction of the conditions precedent set forth in Section 1.4 below, the
Reimbursement Agreement is hereby amended as follows:


(a)          The definition of “Permitted Indebtedness” set forth in Section
1.01 of the Reimbursement Agreement is hereby amended and restated in its
entirety to read as follows:


“”Permitted Indebtedness” means any of the following:


(1)           Indebtedness under the Existing Credit Facility and under this
Agreement;


(2)           Indebtedness of the Borrower and its Subsidiaries (other than
South Jersey Gas) so long as before and immediately after the incurrence of such
Indebtedness, the Borrower is in compliance with Section 6.04;


(3)           Indebtedness of the Borrower under Hedging Obligations covering a
notional amount not to exceed the face amount of outstanding Indebtedness;


(4)           Indebtedness of South Jersey Gas, under that certain Five-Year
Revolving Credit Agreement, dated as of August 3, 2006, among South Jersey Gas,
the lenders party thereto, and Wachovia Bank, National Association, as
administrative agent on behalf of said lenders (as amended to date, or as such
agreement may be replaced and refinanced pursuant to that certain Four-Year
Revolving Credit Agreement, expected to be entered into in May of 2011, among
South Jersey Gas, the lenders party thereto, and Wells Fargo Bank, National
Association, as administrative agent on behalf of said lenders, in substantially
the form available to the Administrative Agent as of April 29, 2011, the “SJG
Credit Agreement”);

 
 

--------------------------------------------------------------------------------

 

(5)           Indebtedness of South Jersey Gas under the First Mortgage Notes
(as defined in the SJG Credit Agreement) existing as of April 29, 2011, and
subsequent First Mortgage Notes, so long as before and immediately after the
incurrence of such Indebtedness, South Jersey Gas is in compliance with Section
6.04 of the SJG Credit Agreement;


(6)           Indebtedness (other than the type described in clause (7) below)
of South Jersey Gas, so long as before and immediately after the incurrence of
such Indebtedness, South Jersey Gas is in compliance with Section 6.04 of the
SJG Credit Agreement;


(7)           Indebtedness of South Jersey Gas under Hedging Obligations
covering a notional amount not to exceed the face amount of such outstanding
Indebtedness; and


(8)           Permitted Commodity Hedges.”


(b)           The definition of “Indebtedness” set forth in Section 1.01 of the
Reimbursement Agreement is hereby amended to delete the phrase “Permitted
Hedging Obligations” and replace it with the phrase “Permitted Commodity
Hedges.”


Section 1.3             Representations and Warranties.  Borrower represents and
warrants to the Administrative Agent and each Lender that:


(a)            The representations and warranties of Borrower set forth in
Article V of the Reimbursement Agreement are true, correct and complete in all
material respects on the date hereof as if made on and as of the date hereof and
there exists no Event of Default or Default on the date hereof, provided that in
the case of any representation or warranty in Article V of the Reimbursement
Agreement that expressly relates to facts in existence on an earlier date, the
reaffirmation thereof under this Section 1.3(a) shall be made as of such earlier
date.


(b)            The execution and delivery by Borrower of this Amendment have
been duly authorized by proper corporate proceedings of Borrower and this
Amendment and the Reimbursement Agreement constitute the legal, valid and
binding obligation of Borrower enforceable against Borrower in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws of
general applicability affecting the enforcement of creditors’ rights generally.


Section 1.4             Conditions Precedent.  This Amendment shall become
effective (the “Effective Date”) as of April 29, 2011, upon the receipt by the
Administrative Agent of (i) opinion of Borrower’s counsel, (ii) a certificate of
the secretary of Borrower certifying (a) as to changes in the certificate of
incorporation or bylaws of Borrower since December 20, 2007, (b) resolutions of
its Board of Directors authorizing the execution, delivery and performance of
the Reimbursement Agreement, as modified by this Amendment, and (c) to the
extent modified from the incumbency and specimen signatures delivered to the
Administrative Agent as of December 20, 2007, the incumbency and specimen
signature of each of its officers authorized to sign this Amendment and (iii)
duly executed copies of this Amendment from each of Borrower, the Lenders, the
Issuing Lender and the Administrative Agent.


Section 1.5             Continuing Effectiveness, Etc.


(a)            Upon the effectiveness of this Amendment, each reference in the
Reimbursement Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,”
“hereby” or words of like import shall mean and be a reference to the
Reimbursement Agreement as modified hereby and each reference to the
Reimbursement Agreement in any other document, instrument or agreement executed
and/or delivered in connection the Reimbursement Agreement shall mean and be a
reference to the Reimbursement Agreement as modified hereby.

 
 

--------------------------------------------------------------------------------

 

(b)            Except as specifically modified hereby, the Reimbursement
Agreement and the instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.


Section 1.6             CHOICE OF LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


Section 1.7             Execution in Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.


Section 1.8             Successors and Assigns.  This Amendment shall be binding
upon Borrower, the Issuing Lender, the Lenders and the Administrative Agent and
their respective successors and assigns, and shall inure to the benefit of
Borrower, the Issuing Lender, the Lenders and the Administrative Agent and their
respective successors and assigns.


Section 1.9              Integration.  This Amendment contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.


Section 1.10           Headings.  Section headings in this Amendment are
included herein for convenience or reference only and shall not constitute a
part of this Amendment for any other purpose.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 
 

 
SOUTH JERSEY INDUSTRIES, INC.
             
By:
/s/ Stephen H. Clark
 
Name:  Stephen H. Clark
 
Title:    Treasurer
             
JPMORGAN CHASE BANK, N.A., as Administrative Agent,
 
as Issuing Lender and as a Lender
             
By:
/s/ Nancy R. Barwig
 
Name:  Nancy R. Barwig
 
Title:    Credit Executive

 



--------------------------------------------------------------------------------